Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  step “k.” should be rewritten as (k1) such that the step numbering is consistent, and so that a period, which indicates the end of a Claim, is not made a part of the body of said Claim.  Appropriate correction is required.
Claim 6 is objected to because “ebulated” is misspelled.  “Ebullated” is proper.
Claim 11 is objected to because of the following informalities:  in step (g3), punctuation is missing following the word “comprises.”  A colon [:] should be placed behind “comprises” such that the next clause is separated from step (g3).  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  in step (f4), punctuation is missing following the word “comprises.”  A colon [:] should be placed behind “comprises” such that the next clause is separated from step (g3).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6-10, 11-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 2 & 4, step (k1) lacks antecedent basis in the claims.  Correcting Claim 1, as outlined above in the Objections section, will cure these deficiencies. Claim 3 depends from Claim 2, and incorporates its deficiencies. 
Claim 6 is rejected because it is unclear whether “hydroprocessed effluent” in step (b2) is the same or different from the “hydroprocessed effluent” of step (a2).  The Office recommends amending step (b2) to read “said hydroprocessed effluent.” Claims 7-10 depend from Claim 6, and incorporate its deficiencies. 
Claim 11 is rejected because it is unclear whether “hydroprocessed effluent” in step (b2) is the same or different from the “hydroprocessed effluent” of step (a2).  The Office recommends amending step (b2) to read “said hydroprocessed effluent.” Claims 12-15 depend from Claim 11, and incorporate its deficiencies.
Claim 14 is rejected because it is unclear whether “hydroprocessed effluent” on line 2 is the same or different from the “hydroprocessed effluent” of step (a2).  The Office recommends amending line 2 to read “said hydroprocessed effluent.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2013/0228495 to Shafi.
Regarding Claim 1, Shafi teaches “An integrated hydrotreating and steam pyrolysis process for the direct processing of a crude oil to produce olefinic and aromatic petrochemicals, the process comprising: a. separating the crude oil into light components and heavy components; b. charging the heavy components and hydrogen to a hydroprocessing zone operating under conditions effective to produce a hydroprocessed effluent having a reduced content of contaminants, an increased paraffinicity, reduced Bureau of Mines Correlation Index, and an increased American Petroleum Institute gravity; c. charging hydroprocessed effluent and steam to a convection section of a steam pyrolysis zone for heating; d. charging light components from step (a) and at least a portion of the heated hydroprocessed effluent to a pyrolysis section of the steam pyrolysis zone for thermal cracking; e. recovering a mixed product stream from the steam pyrolysis zone; f. separating the thermally cracked mixed product stream; g. purifying hydrogen recovered in step (h) and recycling it to step (b); h. recovering olefins and aromatics from the separated mixed product stream; and i. recovering pyrolysis fuel oil from the separated mixed product stream.” (Shafi ‘495, Claim 1).
The Claims differ in that instant Claim 1 claims that “wherein the lower boiling point of the boiling point range of said heavy components is in a range of from about 260°C to about 350°C,” the step of “passing [the mixture] to a vapor-liquid separation section” is taught by Claim 4 of ‘495. (Id. at Claim 4). Shafi teaches that its first separator creates a cut point of 160C to 260C for the light fraction (that is, the upper boiling range of the light fraction ends at 260C). (Id. at para. [0024]).  Thus, it is clear from Shafi’s disclosure that the lower boiling points of the heavy fraction are within the recited range (e.g. 260C +). 
Regarding Claim 2, Shafi teaches “The integrated process of claim 1, wherein step (f) comprises compressing the thermally cracked mixed product stream with plural compression stages; subjecting the compressed thermally cracked mixed product stream to caustic treatment to produce a thermally cracked mixed product stream with a reduced content of hydrogen sulfide and carbon dioxide; compressing the thermally cracked mixed product stream with a reduced content of hydrogen sulfide and carbon dioxide; dehydrating the compressed thermally cracked mixed product stream with a reduced content of hydrogen sulfide and carbon dioxide; recovering hydrogen from the dehydrated compressed thermally cracked mixed product stream with a reduced content of hydrogen sulfide and carbon dioxide; and obtaining olefins and aromatics as in step (j) and pyrolysis fuel oil as in step (k) from the remainder of the dehydrated compressed thermally cracked mixed product stream with a reduced content of hydrogen sulfide and carbon dioxide; and step (g) comprises purifying recovered hydrogen from the dehydrated compressed thermally cracked mixed product stream with a reduced content of hydrogen sulfide and carbon dioxide for recycle to the hydroprocessing zone.” (Id. at Claim 2). Although the numbering of the steps is different, all steps are included in Claim 2, and so it is anticipated.
Regarding Claim 3, Shafi teaches “wherein recovering hydrogen from the dehydrated compressed thermally cracked mixed product stream with a reduced content of hydrogen sulfide and carbon dioxide further comprises separately recovering methane for use as fuel for burners and/or heaters in the thermal cracking step.” (Id. at Claim 3).
Regarding Claim 4, Shafi teaches “wherein the heavy fraction from the vapor-liquid separation section is blended with pyrolysis fuel oil recovered in step (i).” (Id. at Claim 5). Although the instant Claim recites “residual” such a fraction is interpreted as equivalent to the heavy fraction of ‘495.
Regarding Claim 5, the separator is based and physical and mechanical separation. (Id. at Claim 4). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0248417 to Sayed.
Regarding Claim 6, Sayed teaches “An integrated hydroprocessing, steam pyrolysis and slurry hydroprocessing process for direct conversion of crude oil to produce olefinic and aromatic petrochemicals, the process comprising: a. hydroprocessing the crude oil and a slurry process product in the presence of hydrogen under conditions effective to produce a hydroprocessed effluent having a reduced content of contaminants, an increased paraffinicity, reduced Bureau of Mines Correlation Index, and an increased American Petroleum Institute gravity; b. thermally cracking hydroprocessed effluent in the presence of steam in a steam pyrolysis zone under conditions effective to produce a mixed product stream; c. processing heavy components derived from one or more of the hydroprocessed effluent, a heated stream within the steam pyrolysis zone, or the mixed product stream, in a slurry hydroprocessing zone to produce slurry intermediate product; d. conveying the slurry intermediate product to the step of thermally cracking; e. separating a combined product stream including thermally cracked product and slurry intermediate product; f. purifying hydrogen recovered in step (e) and recycling it to the step of hydroprocessing; and g. recovering olefins and aromatics from the separated combined product stream.” (Sayed, Claim 1).
Sayed teaches resid hydroprocessing, but does not teach wherein the hydroprocessing reactor is selected from ebullated, moving bed, and fixed reactors.  However, the use of fixed bed and ebullated bed hydrocrackers for the conversion of resid feedstreams is admitted prior art. (Instant Spec, para. [0068]).  Since the recited reactor types are used for the same purpose as the slurry bed (conversion of resid into more desirable feedstreams), it would have been obvious to the person of ordinary skill in the art to substitute one type of reactor (slurry) for another (ebullated, fixed) with an expectation of success, and without undue experimentation. The Office further notes that ebullated beds are a type of moving bed. 
Regarding Claim 7, Sayed teaches: “further comprising recovering pyrolysis fuel oil from the combined mixed product stream for use as at least a portion of the heavy components cracked in step (c).” (Sayed at Claim 2). 
Regarding Claim 8, Sayed teaches: “further comprising separating the hydroprocessed effluent from step (a) into a vapor phase and a liquid phase in a vapor-liquid separation zone, wherein the vapor phase is thermally cracked in step (b), and at least a portion of the liquid phase is processed in step (c).” (Sayed at Claim 3). 
Regarding Claim 9, Sayed teaches: “wherein step (b) further comprises heating hydroprocessed effluent in a convection section of the steam pyrolysis zone, separating the heated hydroprocessed effluent into a vapor phase and a liquid phase, passing the vapor phase to a pyrolysis section of the steam pyrolysis zone, and discharging the liquid phase for use as at least a portion of the heavy components processed in step (c).” (Sayed at Claim 7).
Regarding Claim 10, Sayed teaches: “wherein separating the heated hydroprocessed effluent into a vapor phase and a liquid phase is with a vapor-liquid separation device based on physical and mechanical separation.” (Sayed at Claim 8).
Claim(s) 11-15 is/are rejected under 35 U.S.C. 103 over U.S. Patent Publication 2013/0248417 to Sayed as modified by 2013/0248418 to Akhras.
Regarding Claim 11 & 13, Sayed teaches: “An integrated hydroprocessing, steam pyrolysis and slurry hydroprocessing process for direct conversion of crude oil to produce olefinic and aromatic petrochemicals, the process comprising: a. hydroprocessing the crude oil and a slurry process product in the presence of hydrogen under conditions effective to produce a hydroprocessed effluent having a reduced content of contaminants, an increased paraffinicity, reduced Bureau of Mines Correlation Index, and an increased American Petroleum Institute gravity; b. thermally cracking hydroprocessed effluent in the presence of steam in a steam pyrolysis zone under conditions effective to produce a 
Regarding Claim 12, Sayed teaches “further comprising recovering pyrolysis fuel oil from the combined mixed product stream for use as at least a portion of the heavy components cracked in step (c).” (Sayed, Claim 2).
Regarding Claims 14-15, Sayed teaches “wherein step (b) further comprises heating hydroprocessed effluent in a convection section of the steam pyrolysis zone, separating the heated hydroprocessed effluent into a vapor phase and a liquid phase, passing the vapor phase to a pyrolysis section of the steam pyrolysis zone, and discharging the liquid phase for use as at least a portion of the 
Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 over U.S. Patent Application Publication 2013/0233766 to Abba, et al.
Regarding Claim 16, Abba teaches: “An integrated hydrotreating and steam pyrolysis process for the direct processing of crude oil to produce olefinic and aromatic petrochemicals, the process comprising: a. charging the crude oil and hydrogen to a hydroprocessing zone operating under conditions effective to produce a hydroprocessed effluent having a reduced content of contaminants, an increased paraffinicity, reduced Bureau of Mines Correlation Index, and an increased American Petroleum Institute gravity; b. thermally cracking hydroprocessed effluent in the presence of steam in a steam pyrolysis zone to produce a mixed product stream; c. separating the thermally cracked mixed product stream into hydrogen, olefins, aromatics and pyrolysis fuel oil; d. purifying hydrogen recovered in step (c) and recycling it to step (a); e. recovering olefins and aromatics from the separated mixed product stream; and f. recovering pyrolysis fuel oil from the separated mixed product stream.” (Abba, Claim 1).  Abba further teaches that the effluent from the hydroprocessing zone is separated into light [37] and heavy fractions [38], and that the heavy fraction is a pyrolysis fuel oil blend component. (Id. at para. [0036]).  Abba teaches that pyrolysis fuel oil is used as quench at the inlet of a quench zone. (Id. at para. [0057]). It would have been obvious to the person of ordinary skill in the art at the time of filing to utilize the pyrolysis fuel oil blend available in the process as quench in the process. Such a person would recognize that utilizing feedstreams available in the process for their intended purpose is economically advantageous, as it avoids the separate purchase or manufacture of that stream, thereby promoting process and economic efficiency. 
Regarding Claim 17, Abba teaches: “further comprising separating the hydroprocessed effluent from the hydroprocessing zone into a heavy fraction and a light fraction in a hydroprocessed effluent separation zone, wherein the light fraction is the hydroprocessed effluent that is thermally cracked in step (b), and blending the heavy fraction with pyrolysis fuel oil recovered in step (f).” (Id. at Claim 2).
Regarding Claim 18, Abba teaches: “ wherein step (c) comprises compressing the thermally cracked mixed product stream with plural compression stages; subjecting the compressed thermally cracked mixed product stream to caustic treatment to produce a thermally cracked mixed product stream with a reduced content of hydrogen sulfide and carbon dioxide; compressing the thermally cracked mixed product stream with a reduced content of hydrogen sulfide and carbon dioxide; dehydrating the compressed thermally cracked mixed product stream with a reduced content of hydrogen sulfide and carbon dioxide; recovering hydrogen from the dehydrated compressed thermally cracked mixed product stream with a reduced content of hydrogen sulfide and carbon dioxide; and obtaining olefins and aromatics as in step (e) and pyrolysis fuel oil as in step (f) from the remainder of the dehydrated compressed thermally cracked mixed product stream with a reduced content of hydrogen sulfide and carbon dioxide; and step (d) comprises purifying recovered hydrogen from the dehydrated compressed thermally cracked mixed product stream with a reduced content of hydrogen sulfide and carbon dioxide for recycle to the hydroprocessing zone.” (Id. at Claim 6).
Regarding Claim 19, Abba teaches: “wherein recovering hydrogen from the dehydrated compressed thermally cracked mixed product stream with a reduced content of hydrogen sulfide and carbon dioxide further comprises separately recovering methane for use as fuel for burners and/or heaters in the thermal cracking step.” (Id. at Claim 7). 
Regarding Claim 20, Abba teaches:  “wherein the thermal cracking step comprises heating hydroprocessed effluent in a convection section of a steam pyrolysis zone, separating the heated . 

Conclusion
In view of the foregoing rejections, no claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication 2011/0042269 to Kuechler.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK N MUELLER whose telephone number is (571)270-5913.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK N MUELLER/Primary Examiner, Art Unit 1772